              Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 1 of 29




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


                                              )
CASHMAN DREDGING AND                          )
MARINE CONTRACTING CO., LLC,                  )
                                              )
                         Plaintiff,           )
                                              )
v.                                            )      Civil Action No.
                                              )
FRANK BELESIMO                                )
and                                           )
CALLAN MARINE, LTD.,                          )
                                              )
                         Defendants.          )
                                              )

                                          COMPLAINT

         Plaintiff Cashman Dredging and Marine Contracting, Co., LLC (“CDMC”), by its

undersigned counsel, as and for its complaint against Frank Belesimo (“Belesimo”) and Callan

Marine Ltd. (“Callan” and collectively with Belesimo, “Defendants”) alleges as follows:

                                             PARTIES

         1.       CDMC is a limited liability company formed under the laws of the

Commonwealth of Massachusetts with a principal place of business at 549 South Street, Quincy,

Massachusetts. CDMC is one of a family of Cashman companies that include Jay Cashman, Inc.,

Preload Cryogenics, LLC, Preload International, Preload Middle East, Sterling Equipment, Inc.,

Patriot Renewables and IPC Lydon, LLC (collectively, the “Cashman Companies”). The

Cashman Companies employ over 750 employees worldwide in as many as 35 states and several

foreign countries depending, in part, on the number and scope of projects at any one time.

         2.       Until July 14, 2021, when Belesimo left CDMC to join Callan, Defendant

Belesimo was the Executive Vice President of CDMC. Belesimo is a resident of Easton,



13706122.1
              Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 2 of 29




Massachusetts and, upon information and belief, continues to work for Callan from Easton,

Massachusetts.

         3.       Upon information and belief, Callan is a corporate entity formed under the laws of

the State of Texas with a principal place of business in Galveston, Texas.

                                   JURISDICTION AND VENUE

         4.       This is an action for, among other things, misappropriation of trade secrets

pursuant to the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836, et seq. and for violation of

the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq.

         5.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1367.

         6.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 in that a

substantial part of the events or omissions giving rise to this dispute occurred in this judicial

district, CDMC has suffered harm in this judicial district, and defendant Belesimo resides in this

judicial district and continues to work for Callan from this judicial district.

                                                FACTS

         7.       CDMC provides dredging services along the East Coast, Gulf Coast, and in the

Caribbean Basin, specializing in the areas of navigation, beach renourishment, environmental

dredging and coastal resiliency. It also specializes in a wide range of marine contracting services

including pier construction, jetty and revetment construction, and bulkhead construction.

         8.       CDMC operates a variety of specialized dredges and attendant plant to maintain

its strategic advantage in the highly competitive dredging industry. Determining equipment

operating costs, dredge production rates, and historical company performance is necessary

confidential information to prepare and to successfully bid on and perform dredging projects.



                                                    2
13706122.1
              Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 3 of 29




         9.       All of the Cashman Companies, including CDMC, take very substantial steps to

keep its confidential information, including design documents and drawings protected from

disclosure to third-parties, including but not limited to: (i) by maintaining this data on password-

protected programs and systems; (ii) restricting access to this information to its key employees;

and (iii) having clear provisions in its written employee manual that: (a) the Cashman

Companies, including CDMC’s, information concerning “the Company, its subcontractors, joint

venture partners, suppliers, clients and fellow employees . . .” is proprietary and confidential

information; (b) prohibiting, as a condition of an employee’s continued employment by any of

the Cashman Companies, including CDMC, the improper use or disclosure of this proprietary

and confidential information; and (c) providing, as a condition of an employee’s continued

employment by the Cashman Companies, including CDMC, that all employees “must take

proper precaution, exercise care, and use good judgment to avoid any breach of privacy, release

and/or disclosure of confidential information . . . protect such information and ensure its

appropriate use . . . in responsible exercise of the Company’ s business . . .” A true and accurate

copy the Cashman Companies’ Employee Handbook is appended as Exhibit A to the Affidavit

of Dale Pyatt (the “Pyatt Aff.”), which is appended hereto as Exhibit 1.

         10.      In May of 2007, CDMC hired Belesimo as CDMC’s Vice President. In or about

2010, Belesimo was promoted to become CDMC’s Executive Vice President. Belesimo was a

long-time, key employee and officer of CDMC and, therefore was very highly compensated for

his work on behalf of CDMC.

         11.      Upon hiring Belesimo, his job responsibilities included bid estimating, project

management and engineering for CDMC’s projects. Belesimo is a co-inventor with Jay

Cashman, CDMC’s founder and co-manager, and others on a number of dredge-related patent



                                                   3
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 4 of 29




applications. In his role as an officer and employee of CDMC, Belesimo sought and received a

position of the highest trust, confidence and influence with CDMC.

         12.     In December 2019, Belesimo was passed over for a promotion to the position of

Chief Operating Officer for CDMC. Belesimo expressed his unhappiness at CDMC after the

decision and continued to express this unhappiness until his departure from CDMC. In an effort

to address Belesimo’s unhappiness and to take full advantage of his engineering expertise, Jay

Cashman placed him in charge of CDMC’s project to develop the design and, ultimately, to

construct a new hopper dredge for CDMC (the “Project”). This Project is one of, if not the,

largest internal undertaking in the Cashman Companies’ history. There are very few private

hopper dredges in the United States and this Project is a key strategic undertaking in maintaining

CDMC’s competitiveness in the dredging industry.

         13.     The first step of the Project, the concept process, required Belesimo to lead a team

of CDMC employees to conduct a market survey to determine what dredge performance

characteristics were most in demand in the market as well as thoroughly understand market size,

market capacity, and historic utilization and capability of existing hopper dredges in the market.

To undertake this market survey, Belesimo and the CDMC team, over many months and

thousands of work-hours, submitted between 300 and 400 Freedom of Information Act requests

to the United States Army Corps of Engineers concerning hundreds of dredging projects and

contracts to gather a tremendous amount of data and to glean and to evaluate from that data as

well as other data what were the dredge characteristics most often required for the larger, more

profitable projects (the “Market Survey Data”).

         14.     Based on the Market Survey Data and CDMC’s internal know how in determining

costs of operations and dredge production rates, CDMC developed hopper dredge specifications



                                                  4
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 5 of 29




addressing, among other vessel criteria capacity, speed, and on board power requirements (the

“Specifications”). The Specifications were developed for design and construction of a unique

shallow draft hopper dredge that CDMC determined strategically met the needs of the current

and forecasted marketplace.

         15.     The second step of the Project consists of the design and construction of the new

shallow draft hopper dredge based on the Specifications. It is expected that when completed that

this project will cost CDMC as much as one hundred million dollars ($100,000,000.00).

         16.     As part of Belesimo’s new responsibilities for the Project, Belesimo, with the

assistance of CDMC’s in-house counsel, negotiated a design contract with IHC America, Inc.

(“IHC”) for a new 6500 cubic yard trailing suction hopper dredge. Belesimo executed the

agreement with IHC as CDMC’s Executive Vice President on December 17, 2020 (the “IHC

Agreement”).

         17.     On January 21, 2021, CDMC issued a press release, a true and accurate copy of

which is appended to the Jay Cashman Affidavit (“Cashman Aff.”), which is appended hereto as

Exhibit 2, as Exhibit A announcing the IHC Agreement for IHC to design “one of the most

technologically advanced dredges in the country . . . [which] will allow Cashman to easily

maneuver in shallow draft areas, providing the company with greater dredge project versatility.”

         18.     On January 29, 2021, The Waterways Journal Weekly published an article, a true

and accurate copy of which is appended as Exhibit B to the Cashman Aff., in which Belesimo is

quoted as stating that:

                 Maneuverability will distinguish it [the IHC designed hopper
                 dredge] from many of the hopper dredges in the U.S. market. “We
                 are working closely with the designer to minimize the draft of the
                 dredge so that we can operate in relatively shallow waters.”




                                                  5
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 6 of 29




         19.     Throughout 2020 and until his departure on July 14, 2021, Belesimo continued to

express unhappiness at CDMC. However, for most of that time, he continued to perform his bid

estimating and engineering duties and continued to be CDMC’s primary interface with IHC on

the Project. In the first half of 2021, Belesimo committed seventy five to eighty percent of his

work hours to the Project in conjunction with IHC. Previously, in 2020, Belesimo had

committed as much as half of his work hours on the Project. Belesimo also continued to do bid

estimating and other tasks for CDMC.

         20.     Including the monies paid to IHC and CDMC’s own commitment of time and

resources, by the middle of 2021, CDMC had already committed more than four million dollars

($4,000,000.00) toward the Market Survey and design phase of the Project. In addition, to

CDMC’s own desire to keep the design documents developed in conjunction with IHC

confidential, the IHC Agreement, which Belesimo negotiated and signed for CDMC, places an

affirmative obligation on CDMC to keep these design documents confidential and for CDMC’s

use only.

         21.     As part of Belesimo’s bid estimating responsibilities, Belesimo worked along

with CDMC’s employees and had access to CDMC’s proprietary and confidential information,

including among other things, information gathered over many years and many projects related

to CDMC’s costs, equipment specifications and capabilities, dredge pumping and hydraulic flow

data, subcontractor relationships and customer relationships, historical project performance data,

dredge production rates, operating costs, vessel schematics, and historic profit margins) (the “Bid

Estimating Data”).

         22.     The confidential Bid Estimating Data is crucial to CDMC maintaining its

competitiveness to win future projects in the dredging industry. A substantial part of CDMC’s



                                                 6
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 7 of 29




value is therefore based on maintaining the confidentiality of the Bid Estimating Data and on the

Bid Estimating Data itself.

         23.     On behalf of CDMC, Belesimo had considerable involvement in the bid

estimating process, including collecting and reviewing the Bid Estimating Data to prepare

responses to requests for proposal and other project bidding submissions for CDMC.

         24.     While Belesimo was still employed by CDMC, Belesimo was entrusted with

access to and use of for purposes of his work for CDMC, CDMC’s confidential and proprietary

information concerning, including but not limited to CDMC’s (i) Bid Estimating Data, (ii) the

Market Survey Data, (iii) the Specifications and (iv) the IHC design documents for the new

shallow draft hopper dredge (the “Trade Secrets”).

         25.     In early April, 2021Belesimo told Jay Cashman that he had been visiting Callan’s

offices. He claimed he was merely visiting former employees of the company, C.F. Bean, which

he had left to join CDMC in 2007. During that conversation, Belesimo asked Jay Cashman if he

was interested in selling CDMC to Callan. Jay Cashman told him that he was not, but expressed

a willingness to discuss some form of joint venture with Callan.

         26.     In May 28, 2021, as part of conducting Belesimo’s annual review meeting with

him, Jay Cashman asked Belesimo about his continued unhappiness and asked him if he planned

to leave CDMC. Belesimo stated that he was not looking to leave at that time but was

noncommittal about his future with CDMC.

         27.     However, Jay Cashman became rightly concerned about Belesimo’s commitment

to CDMC. In response, Jay Cashman spoke with Dale Pyatt (“Pyatt”), co-manager of CDMC,

and instructed Pyatt to have a computer forensics firm make a backup copy of all of Belesimo’s




                                                 7
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 8 of 29




work files on his CDMC electronic devices. Thereafter, CDMC retained a computer forensics

firm.

         28.      At approximately 3:15 p.m. on July 14, 2021, Jay Cashman received a text

message from Belesimo asking “Jay – Can I get a few minutes to talk to you today?” Jay

Cashman responded by text, “meet you in 5 minutes your office”. Thereafter, Jay Cashman and

Belesimo met in Belesimo’s office. Belesimo told Jay Cashman that he was considering leaving

CDMC. Jay Cashman asked him how likely he was to leave and Belesimo stated that it was

ninety-nine percent likely that he was leaving to join Callan. Jay Cashman stated in response

that it sounded like he was definitely leaving and, to that, Belesimo admitted that he was, in fact,

leaving. Jay Cashman wished him the best of luck and reminded Belesimo that all of his work

product from his time at CDMC, including but not limited to all of his computer files and

engineering resources and designs are the property of CDMC and that he cannot take these

materials with him. Belesimo responded that he knew this and would never try to take any files

or materials with him.1

         29.     Belesimo stated that he wanted to maintain a positive relationship with Jay

Cashman and the Cashman Companies and did not want to end up like another executive who

had left the Cashman Companies back in 2016. Jay Cashman stated that that was a unique

situation which lead to litigation with that former employee to protect the confidential

information of the Cashman Companies. Belesimo responded that he would never do anything

like that.




1
  Belesimo requested permission, which Jay Cashman granted, to take personal photographs and
a photographs of other companies’ dredges that Belesimo had collected from public sources.
                                                  8
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 9 of 29




         30.     Jay Cashman reminded Belesimo that CDMC had spent millions of dollars on

developing the design for the new hopper dredge and that Belesimo cannot take anything relating

to that project with him. Jay Cashman then repeated that he should take nothing with him when

he leaves CDMC. In response, Belesimo assured Jay Cashman that he was an honest person and

that he would not steal anything from CDMC.

         31.     At the end of that discussion, although Belesimo offered to stay for a couple of

additional weeks, Jay Cashman informed Belesimo that it would be best if he left CDMC that

day. Jay Cashman told him that we would continue to pay him for the remainder of the week,

that he could retain his company car for the week, and that he should meet with Pyatt to discuss

the procedure to complete his orderly exit from the company. For a third time, although Jay

Cashman wished him well, he reminded Belesimo that he could not take anything from CDMC.

         32.     In all, in an approximately fifteen minute conversation about his leaving CDMC,

Jay Cashman reminded Belesimo, at least, three times that he could not take anything from

CDMC when he left and, at least, three times Belesimo promised that, except for some personal

photographs and some publicly available photographs of other companies’ dredges, that he

would not take any information, files, designs or data of any kind from CDMC.

         33.     Thereafter Belesimo met with Pyatt. Pyatt asked Belesimo when he would be

moving his family to Galveston, Texas (where Callan is located) and Belesimo responded that

his family would be staying in Easton, Massachusetts so that one of his children could finish her

senior year of high school there. Pyatt reminded Belesimo that he could not take any of

CDMC’s information, data, designs or files. Belesimo responded that he would never do that

and that the only computer files that he claimed that he had taken were personal photographs that

he had saved on his CDMC laptop and his master’s thesis. Belesimo further requested to take



                                                  9
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 10 of 29




what he described as a collection of stock, public domain photographs that he had assembled

over the years, of various dredges. In response, Pyatt stated, that if the photographs were

publicly available, then he could take them, and again reminded Belesimo that he could not take

any other company information.

         34.     At this point, Pyatt called CDMC’s head of information technology, Jordan

Rebello (“Rebello”). Pyatt instructed Rebello to collect Belesimo’s CDMC laptop, iPad and

cellphone and to remove Belesimo’s ability to access CDMC’s network. Rebello then walked to

Belesimo’s office to collect CDMC’s electronic devices and Belesimo and Pyatt watched as

Rebello removed Belesimo’s access to the network.

         35.     After Rebello completed his work and left Belesimo’s office, Belesimo told Pyatt

that he was going to gather his personal belongings and depart. Pyatt asked Belesimo if he

would like to speak with anyone else in the office to announce his departure and Belesimo only

asked to speak briefly with one employee, Bill Hussin (“Hussin”). Pyatt then left Belesimo’s

office and observed Belesimo leave CDMC’s offices approximately ten minutes later.

         36.     About an hour and half after observing Belesimo leave CDMC’s offices, during

Pyatt’s drive home that evening, Pyatt received a call from Belesimo on Belesimo’s home phone.

Belesimo told Pyatt that he was looking for the stock photographs of dredges in the Dropbox

files and, in the process Belesimo had found drawings related to the Pyatt dredge that he should

not have. Pyatt did not know to which Dropbox Belesimo was referring and had no idea what he

was talking about. Pyatt asked him if there was anything else in this Dropbox and Belesimo

responded that there were some old bid documents, implying they were insignificant and of no

value to CDMC. Belesimo went on to state that since he could get the public domain dredge

photographs another way, he had decided to delete the entire contents of the Dropbox. Pyatt was



                                                10
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 11 of 29




concerned by Belesimo’s unilateral decision to delete company files without CDMC having had

an opportunity to inspect what was in the Dropbox and that Belesimo was not being forthright

with regard to the contents of the Dropbox account. At the end of this very strange phone call

during which Pyatt had let Belesimo do almost all of the talking, Belesimo went on to state that

“I [Belesimo] don’t want you and Jay to ever think that I would steal anything from Cashman. I

hope you believe me.” Pyatt responded that he hoped Belesimo was telling the truth.

         37.     After the brief call was over, Pyatt was left very concerned that Belesimo had not

been telling the truth and that this phone call was little more than a ruse for Belesimo to abscond

with CDMC’s information that Belesimo was repeatedly told not to take.

         38.     Unbeknownst to CDMC, Belesimo had received and accepted an employment

offer from Callan on or about July 12, 2021 and, thereafter, set out on his scheme to

surreptitiously steal CDMC’s Trade Secrets, while still employed by CDMC, and to take the

Trade Secrets with him to Callan.

         39.     Belesimo intentionally misrepresented to CDMC his intentions in his final days at

CDMC in order to conceal his unlawful intentions and actions to steal CDMC’s Trade Secrets in

preparation for his departure to Callan.

               Belesimo’s Theft of CDMC’s Trade Secrets and Confidential Information

         40.     Due to CDMC’s concerns over Belesimo’s intentions, CDMC’s retained

computer forensics consultant, Clifton Larson Allen, LLC (“CLA”) to make copies of the files

on Belesimo’s CDMC electronic devices. In addition, CLA had installed certain monitoring

software on the CDMC computer that Belesimo was using so that despite Belesimo’s efforts to

delete his tracks, CLA was able to determine over the weeks since Belesimo’s departure that

Belesimo took CDMC’s data, computer files including CDMC’s Trade Secrets including but not



                                                 11
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 12 of 29




limited to its Bid Estimating Data, historical project performance data, dredge production rates,

operating costs, and vessel schematics.

         41.     CLA has determined that Belesimo had connected undisclosed and unauthorized

external data storage devices to Belesimo’s CDMC computer and had transferred files relating to

the Market Survey Data, the Specifications and the IHC design documents for the new shallow

draft hopper dredge. Belesimo did not disclose nor did he provide these external data storage

devices to CDMC when he left CDMC.

         42.     In addition, CLA also learned that Belesimo had taken steps re-register a Dropbox

that had previously been registered to a Cashman e-mail address, and therefore could be accessed

by the Cashman Companies, to his personal email address so that the Cashman Companies could

no longer access this Dropbox.

         43.     CLA’s forensic analysis shows that Belesimo routinely stored as many as 19,740

files in the Dropbox account, the vast majority of them related to CDMC business.

         44.     The monitoring software installed by CLA also recorded Belesimo on July 14,

2021, the day of his departure, uploading 13,234 additional files to the Drobox account after had

transferred control of the account to his personal email. Indeed, CLA has captured an image from

Belesimo’s CDMC computer that shows Belesimo had selected a large set of files for upload to

Dropbox on July 14, 2021. In fact, in one screen capture from the day of Belesimo’s departure,

CLA captured an image of a Dropbox upload progress indicator noting 11,527 files and 5 hours

left to complete. In total, to date, CLA has identified 32,974 files in the Dropbox account that

remain under Belesimo’s control after his departure from Cashman.2




2
 CLA also believe that additional time and forensic analysis will allow CLA to identify
additional files which Belesimo has misappropriated from CDMC.
                                                12
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 13 of 29




         45.     On top of uploading tens of thousands of CDMC documents to Dropbox and

transferring control of the account to his personal email on his last day, CLA’s review of

Belesimo’s CDMC laptop showed that he maintained an Apple iCloud account where he stored

857 files and folders, a significant number of which are CDMC documents. iCloud is a cloud

storage service similar to Dropbox and documents kept in iCloud can be accessed later from a

different device. Belesimo also deleted the 857 iCloud folder and files stored locally on his

computer, in an attempt to obscure his use of the service and the identity of the files stored there.

         46.     In total, CLA was able to identify 27,340 files and folders that were removed

from Belesimo’s CDMC laptop between June 9, 2021 and his departure on July 14, 2021. The

vast majority of these files were CDMC’s business files that Belesimo had no legitimate reason

to delete at the time of his departure from CDMC.

         47.     CLA found that Belesimo attempted throughout various times of the day on July

14, 2021 to delete 53,856 files from his portable USB hard drives (USB1 and USB2), which

drives Belesimo did leave in his office upon leaving CDMC on July 14, 2021. Again, the vast

majority of these files were CDMC’s business files that Belesimo had no legitimate reason to

delete at the time of his departure from CDMC.

         48.     In addition, CLA found that Belesimo uninstalled the Dropbox application at 9:30

AM on July 14, 2021 and deleted all files previously stored in Dropbox from his computer.

Doing so would not have removed the files from the Dropbox account but would have hidden the

fact that he used Dropbox and details about which files were stored there.

         49.     Along with deleting files, CLA’s review of the monitoring software captured

Belesimo purging additional evidence of his computer activities. For example, CLA captured an

image showing Belesimo deleting from his CDMC computer his Internet browsing history and



                                                 13
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 14 of 29




other traces of his activity. In addition, CLA captured a further image from Belesimo’s CDMC

computer that shows Belesimo deleting System Restore and Shadow Copies of the laptop.

System Restore and Shadow Copies are features in the Microsoft Windows operating system that

help preserve previous states of the computer and files allowing a user to revert to a previous

state in the event data is lost, deleted or corrupted. In short, deleting the System Restore and

Shadow Copies would have made it very difficult to discover the changes and deletions

Belesimo made on this computer prior to his departure and recovering the deleted information

without a forensic examination.

         50.     CLA has found evidence of numerous undisclosed data storage devices that

Belesimo had connected to his CDMC laptop and had access to confidential and proprietary

CDMC Trade Secrets including, upon information and belief, the Market Survey data, the

Specifications and the IHC design documents for the new shallow draft hopper dredge. Belesimo

did not disclose these data storage devices to CDMC nor did he provide these data storage

devices to CDMC when he left CDMC for employment with Callan.

         51.     In addition, on July 14, 2021, without disclosing this to CDMC, Belesimo

connected a USB thumb drive and transferred additional computer files, including CDMC’s

confidential information. Although there is no record of the entirety of what Belesimo

transferred to the USB thumb drive, except the files on the USB thumb drive itself that Belesimo

retained when he left CDMC, there is a record on his CDMC laptop of some of the files opened

from that thumb drive while it was attached to the CDMC laptop on July 14, 2021 that include

confidential and proprietary dredge pumping and hydraulic flow data.

         52.     Belesimo’s acts in his final days at CDMC to affirmatively conceal his intention

to leave for Callan was done to permit him an opportunity to betray the trust and confidence that



                                                 14
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 15 of 29




CDMC placed in Belesimo so that Belesimo could surreptitiously steal CDMC’s Trade Secrets

and then act to delete files and retain undisclosed portable storage devices all in further of and to

conceal his unlawful scheme all to CDMC’s detriment.

         53.     CLA has worked diligently to uncover much of Belesimo’s unlawful actions but

still much of what Belesimo did in advance of his unlawful scheme remains concealed by

Belesimo’s actions in his final days at CDMC and further and additional information may come

to light as to computer files and data that Belesimo, without authorization and/or by exceeding

his authorization, copied, deleted and/or transferred from CDMC’s computers and network.

         54.     The full extent of Belesimo’s potential misuse of Cashman devices and

intellectual property is still under review. Nonetheless, based on the information CLA has

uncovered so far, Belesimo continues to maintain control of a significant amount of CDMC’s

Trade Secrets and proprietary computer files including, most importantly, Bid Estimating Data,

the Market Survey Data, and documents concerning the Project.

         55.     The Trade Secrets, of which the Bid Estimating Data is a primary part, are a

substantial part of CDMC’s enterprise value. Prior to the theft of the Trade Secrets, CDMC had

an enterprise value of approximately one hundred and seventy million dollars ($170,000,000).

Belesimo’s theft of CDMC’s Trade Secrets has substantially diminished CDMC’s enterprise

value and stolen that value for himself and his new employer, Callan.

                                  Callan’s Solicitation of Belesimo

         56.     Callan had previously announced its intention to build its own hopper dredge to

directly compete with CDMC’s new dredge. A true and accurate copy of Callan Marine’s June

22, 2021 announcement in Dredging Today is appended hereto as Exhibit C to the Cashman

Aff. On July 28, 2021, Callan Marine announced that they had hired Belesimo as an executive



                                                 15
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 16 of 29




vice president. A true and accurate copy of Callan’s Belesimo announcement in Dredge Wire is

appended hereto as Exhibit D to the Cashman Aff.

         57.     Callan is a direct competitor of CDMC in the Gulf Coast and the Caribbean

Basin.

         58.     Callan sent e-mail communications to Belesimo in Massachusetts to solicit him

for employment with Callan. For example, on July 12, 2021, Maxie MaGuire, Callan’s

President, e-mailed Belesimo in Massachusetts an offer for employment with Callan. Belesimo

received and reviewed the job offer e-mail with his CDMC computer.

         59.     In addition, Belesimo and Callan negotiated the terms of his remaining in

Massachusetts to work for Callan and for Callan to reimburse Belesimo in Massachusetts for his

periodic travel to and from Massachusetts to Texas when necessary to work for Callan.

         60.     Upon information and belief, Callan induced and has directly benefited from

Belesimo’s unlawful actions in Massachusetts to misappropriate CDMC’s Trade Secrets,

including the unlawful copying of over 30,000 computer files and the deletion of more than

50,000 computer files from CDMC’s computers in Massachusetts all while Belesimo was still an

officer and trusted employee of CDMC.

         61.     Defendants, having been rebuffed in their efforts to buy CDMC, have undertaken

to steal CDMC’s Trade Secrets and, therefore, CDMC’s value as a going concern.

         62.     Upon information and belief, the above described unlawful accessing and deleting

of CDMC’s computer files was done with the intention to cover up and further Defendants’

unlawful and deceptive scheme to steal CDMC’s Trade Secrets from CDMC’s computer in

Massachusetts. All of the Defendants’ unlawful actions have substantially damaged CDMC’s




                                                 16
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 17 of 29




value as a going concern and, by the theft of the Trade Secrets, stolen a substantial portion of

CDMC’s going concern value for the Defendants.

         63.     Upon information and belief, Belesimo has delivered from Massachusetts to

Callan in Texas, CDMC’s Trade Secrets all to CDMC’s substantial damage in Massachusetts and

Defendants’ unlawful benefit.

                                        COUNT I
   (Trade Secret Misappropriation in Violation of the Federal Defend Trade Secrets Act,
                   18 U.S.C. § 1836, et seq., Against Both Defendants)

         64.     CDMC incorporates by reference paragraphs 1 through 63 of this complaint, as if

set forth fully herein.

         65.     CDMC’s headquarters are in Massachusetts. CDMC and its affiliate Cashman

Companies typically employ over 750 employees working in as many as 35 states and several

foreign countries depending, in part, on the number and scope of projects at any one time

         66.     While Belesimo was still employed by CDMC, Belesimo conspired to and did, in

fact, misappropriate the Trade Secrets of CDMC including but not limited to confidential and

proprietary information concerning its (i) Bid Estimating Data, (ii) the Market Survey data, (iii)

the Specifications and (iv) the IHC design documents for the new shallow draft hopper dredge.

         67.     As described more fully above, CDMC takes reasonable steps to keep its Trade

Secrets confidential.

         68.     Defendants have continued to misappropriate CDMC’s Trade Secrets.

         69.     Upon information and belief, and as described more fully above and in the

Cashman and Pyatt Affidavits, without authorization and entirely unbeknownst to CDMC,

Defendants copied from CDMC’s computers and network in Massachusetts a massive amount of

confidential and trade secret data consisting of the Trade Secrets.



                                                17
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 18 of 29




         70.     Upon information and belief, Defendants intend to use the Trade Secrets to

compete directly with CDMC for dredging projects in, at least, the Gulf Coast and in the

Caribbean Basin. The confidential Bid Estimating Data is crucial to CDMC maintaining its

competitiveness to win future projects in the dredging industry. A substantial part of CDMC’s

value is dependent on the confidentiality of and the Bid Estimating Data itself. Defendants,

having been rebuffed in their efforts to buy CDMC, have undertaken to steal CDMC’s Trade

Secrets and, therefore, steal CDMC’s value as a going concern.

         71.     The Trade Secrets, of which the Bid Estimating Data is a primary part, are a

substantial part of CDMC’s enterprise value. Prior to the theft of the Trade Secrets, CDMC had

an enterprise value of approximately one hundred and seventy million dollars ($170,000,000).

Belesimo’s theft of CDMC’s Trade Secrets has substantially diminished CDMC’s enterprise

value and stolen that value for himself and his new employer, Callan.

         72.     Defendants have willfully and improperly misappropriated and used CDMC’s

Trade Secrets and have disclosed and intend to continue disclosing CDMC’s Trade Secrets for

their own financial benefit. Defendants have provided no justification for this use and know or

should know that CDMC’s Trade Secrets are CDMC’s property.

         73.     Defendants have further willfully and knowingly misappropriated and continued

to unlawfully use these Trade Secrets by (i) retaining the more than thirty thousand computer

files that Belesimo unlawfully copied from CDMC’s computers, network and hard drives in

Massachusetts; and (ii) by further accessing CDMC’s computers, including certain proprietary

databases for purposes of misappropriating CDMC’s Trade Secrets in Massachusetts.

         74.     Belesimo breached his duties not to disclose or to use CDMC’s Trade Secrets and

Defendants have willfully and knowingly continued to unlawfully use CDMC’s Trade Secrets.



                                                 18
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 19 of 29




         75.     CDMC has not expressly or impliedly consented to Defendants’ use or disclosure

of CDMC’s Trade Secrets in any way.

         76.     As a direct and proximate result of Defendants misappropriation of CDMC’s

Trade Secrets, CDMC has suffered and will continue to suffer damages, in an amount to be

determined at trial.

         77.     Defendants’ continuing misappropriation of CDMC’s Trade Secrets was and

continues to be knowing and willful and, therefore, CDMC should be awarded double the

damages CDMC is awarded at trial plus its attorneys’ fees and costs incurred in this action.

                                        COUNT II
        (Misappropriation of Trade Secrets in Violation of M.G.L. Ch. 93, § 42, et seq.,
                                 Against Both Defendants)

         78.     CDMC incorporates by reference paragraphs 1 through 77 of this complaint, as if

set forth fully herein.

         79.     While Belesimo was still employed by CDMC, Belesimo conspired to and did, in

fact, misappropriate the Trade Secrets of CDMC.

         80.     As described more fully above, CDMC takes reasonable steps to keep its financial

and customer data confidential.

         81.     Defendants have continued to misappropriate CDMC’s Trade Secrets.

         82.     Upon information and belief, and as described more fully above and in the

Cashman and Pyatt Affidavits, without authorization and entirely unbeknownst to CDMC,

Defendants copied from CDMC’s computers and network in Massachusetts a massive amount of

confidential and trade secret data consisting of the Trade Secrets.

         83.     Upon information and belief, Defendants intend to use the Trade Secrets to

compete directly with CDMC for dredging projects in, at least, the Gulf Coast and in the



                                                 19
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 20 of 29




Caribbean Basin. The confidential Bid Estimating Data is crucial to CDMC maintaining its

competiveness to win future projects in the dredging industry. A substantial part of CDMC’s

value is dependent on the confidentiality of and the Bid Estimating Data itself. Defendants,

having been rebuffed in their efforts to buy CDMC, have undertaken to steal CDMC’s Trade

Secrets and, therefore, steal CDMC’s value as a going concern.

         84.     The Trade Secrets, of which the Bid Estimating Data is a primary part, are a

substantial part of CDMC’s enterprise value. Prior to the theft of the Trade Secrets, CDMC had

an enterprise value of approximately one hundred and seventy million dollars ($170,000,000).

Belesimo’s theft of CDMC’s Trade Secrets has substantially diminished CDMC’s enterprise

value and stolen that value for himself and his new employer, Callan.

         85.     Defendants have further willfully and knowingly misappropriated and continued

to unlawfully use these Trade Secrets by (i) retaining the more than thirty thousand computer

files that Belesimo unlawfully copied from CDMC’s computers, network and hard drives in

Massachusetts; and (ii) by further accessing CDMC’s computers, including certain proprietary

databases for purposes of misappropriating CDMC’s Trade Secrets in Massachusetts.

         86.     Belesimo breached his duties not to disclose or to use CDMC’s Trade Secrets and

Defendants have willfully and knowingly continued to unlawfully use CDMC’s Trade Secrets.

         87.     CDMC has not expressly or impliedly consented to Defendants’ use or disclosure

of CDMC’s Trade Secrets in any way.

         88.     As a direct and proximate result of Defendants misappropriation of CDMC’s

Trade Secrets, CDMC has suffered and will continue to suffer damages, in an amount to be

determined at trial.




                                                 20
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 21 of 29




         89.      Defendants’ continuing misappropriation of CDMC’s Trade Secrets was and

continues to be knowing and willful and, therefore, CDMC should be awarded double the

damages CDMC is awarded at trial plus its attorneys’ fees and costs incurred in this action.

                                           COUNT III
               (Interference with Contractual and Business Relations, Against Callan)

         90.      CDMC incorporates by reference paragraphs 1 through 89 of this complaint, as if

set forth fully herein.

         91.      Belesimo had actual, existing and enforceable contractual and fiduciary

obligations not to misappropriate CDMC’s Trade Secrets.

         92.      Upon information and belief, Callan was aware of and had actual knowledge of,

or should have had actual knowledge of the Belesimo’s contractual and fiduciary obligations not

to misappropriate CDMC’s Trade Secrets and Callan was and remains an outsider to Belesimo’s

contractual and fiduciary obligation not to misappropriate CDMC’s Trade Secrets.

         93.      Callan through its unlawful conduct described herein, has intentionally induced or

persuaded Belesimo to breach his contractual and fiduciary obligations to CDMC and Belesimo

has, in fact, misappropriated the Trade Secrets for Callan’s benefit and to CDMC tremendous

detriment.

         94.      Callan’s conduct, as described herein, was improper in motives and/or means, and

was malicious, wrongful, without legal justification and in willful disregard of CDMC’s

contractual and fiduciary rights that run clearly, directly and uniquely to CDMC’s benefit.

         95.      As a direct and proximate result of Callan’s conduct, CDMC has suffered and will

continue to suffer damages, in an amount to be determined at trial.




                                                  21
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 22 of 29




                                           COUNT IV
                          (Breach of Fiduciary Duty, Against Belesimo)

         96.     CDMC incorporates by reference paragraphs 1 through 95 of this complaint as if

set forth fully herein.

         97.     As described more fully above, at all times material hereto, Belesimo served as

the Executive Vice President of CDMC. In his role as CDMC’s Executive Vice President,

Belesimo sought and received a position of the highest trust, confidence and influence with

CDMC. Therefore, Belesimo, as an officer and senior-management level employee of CDMC,

owed CDMC duties of utmost loyalty and good faith, including both duties of care and duties

of loyalty.

         98.     CDMC is a closely-held, private company.

         99.     Belesimo’s conduct described more fully above, including without limitation: (i)

misappropriation of CDMC’s Trade Secrets; (ii) his unauthorized and surreptitious copying,

transferring and then deleting of the computer data and files contained on CDMC electronic

devices and CDMC’s computer network; and (iii) damage to CDMC’s relationship with IHC

constitute breaches of his fiduciary duties to CDMC, including his duties of loyalty and care.

         100.    As a direct and proximate result of Belesimo’s breach of his fiduciary duties to

CDMC, CDMC has suffered and will continue to suffer damages, in an amount to be determined

at trial, including but not limited to: (a) the value of the Trade Secrets including (i) Bids

Estimating Data, (ii) the Market Survey data, (iii) the Specifications and (iv) the IHC design

documents for the new shallow draft hopper dredge; (b) CDMC’s loss in enterprise value; (c)

the damage to CDMC’s relationship with IHC; and (d) CDMC is entitled to receive back from

Belesimo all compensation paid either directly or indirectly by CDMC to Belesimo from the date

of Belesimo’s breaches of his fiduciary duties, including his duty of loyalty, to CDMC.

                                                  22
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 23 of 29




         101.    Prior to Belesimo’s above-described breach of his fiduciary duties to CDMC,

CDMC had an enterprise value of approximately one hundred and seventy million dollars

($170,000,000). Belesimo’s breach of his fiduciary duties to CDMC has substantially

diminished CDMC’s enterprise value and stolen that value for himself and his new employer,

Callan Marine. As a direct and proximate result of Belesimo’s conduct, CDMC has suffered and

will continue to suffer damages, in an amount to be determined at trial.

                                          COUNT V
                 (Aiding and Abetting Breach of Fiduciary Duty, Against Callan)

         102.    CDMC incorporates by reference Paragraphs 1 through 101 of this complaint, as

if set forth fully herein.

         103.    As described more fully above, at all times material hereto, Belesimo served as

the Executive Vice President of CDMC. In his role as CDMC’s Executive Vice President,

Belesimo sought and received a position of the highest trust, confidence and influence with

CDMC. Therefore, Belesimo, as an officer and senior-management level employee of CDMC,

owed CDMC duties of utmost loyalty and good faith, including both duties of care and duties

of loyalty.

         104.    Belesimo’s conduct described m o r e f u l l y above, including without limitation:

(i) misappropriation of CDMC’s Trade Secrets; (ii) his unauthorized and surreptitious copying,

transferring and then deleting of the computer data and files contained on CDMC electronic

devices and CDMC’s computer network; and (iii) damage to CDMC’s relationship with IHC

constitute breaches of his fiduciary duties to CDMC, including his duties of loyalty and care.

         105.    Upon information and belief, Callan knew and/or had knowledge of such facts

that Callan could not reasonably be held to have acted in good faith in not knowing that

Belesimo was an officer and employee of CDMC and owed fiduciary duties, including both

                                                 23
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 24 of 29




duties of care and duties of loyalty, to CDMC such that Belesimo’s actions with Callan and

on behalf of Callan would be in breach of Belesimo’s fiduciary duties to CDMC.

         106.    As a direct and proximate result of Callan’s aiding and abetting Belesimo’s

breach of his fiduciary duties to CDMC, CDMC has suffered and will continue to suffer

damages, in an amount to be determined at trial, including but not limited to: (a) the value of the

Trade Secrets including (i) Bids Estimating Data, (ii) the Market Survey data, (iii) the

Specifications and (iv) the IHC design documents for the new shallow draft hopper dredge; (b)

CDMC’s loss in enterprise value; (c) the damage to CDMC’s relationship with IHC; and (d)

CDMC is entitled to receive back from Belesimo all compensation paid either directly or

indirectly by CDMC to Belesimo from the date of Belesimo’s breaches of his fiduciary duties,

including his duty of loyalty, to CDMC.

         107.    Prior to Callan’s aiding and abetting Belesimo’s breach of his fiduciary duties to

CDMC, CDMC had an enterprise value of approximately one hundred and seventy million

dollars ($170,000,000). Belesimo’s breach of his fiduciary duties to CDMC has substantially

diminished CDMC’s enterprise value and stolen that value for himself and his new employer,

Callan. As a direct and proximate result of Callan’s conduct, CDMC has suffered and will

continue to suffer damages, in an amount to be determined at trial.




                                                  24
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 25 of 29




                                        COUNT VI
     (Violation of the Federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030, et seq.,
                                 Against Both Defendants)

         108.    CDMC incorporates by reference paragraphs 1 through 107 of this complaint, as

if fully set forth herein.

         109.    CDMC’s computers are involved in interstate commerce and communication and

are protected under 18 U.S.C. § 1030(e)(2).

         110.    Upon information and belief, Defendants knowingly and intentionally accessed

and induced another to access on their behalf, CDMC’s computers without authorization and/or

in excess of authorization.

         111.    Upon information and belief, after gaining access to CDMC’s computers and

network in Massachusetts, Defendants obtained and used valuable information from CDMC’s

protected computers in transactions involving interstate communications. This information

included a massive amount of data consisting of the Trade Secrets that had been in Belesimo’s

CDMC electronic devices, laptop, hard drives and computer network, which data was

transferred, copied and /or deleted without authorization and/or in excess of authorization from

CDMC’s computers and network such that Defendants could transfer the Trade Secrets to any

other computer network of Defendants’ choosing, including, upon information and belief,

Callan’s.

         112.    The stolen data from Belesimo’s CDMC employee electronic devices, laptop,

hard drives and computer network contained CDMC’s confidential and Trade Secret including

concerning its (i) Bids Estimating Data, (ii) the Market Survey data, (iii) the Specifications, and

(iv) the IHC design documents for the new shallow draft hopper dredge.




                                                 25
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 26 of 29




         113.    Belesimo, unbeknownst to CDMC and without or in excess of authorization from

CDMC, deleted tens of thousands of computer files and surreptitiously transferred files to

undisclosed external storage devices that Belesimo, without or in excess of authorization from

CDMC, connected to CDMC’s computers and/or network and then without or in excess of

authorization from CDMC retained these external storage devices.

         114.    All of Belesimo’s above-described actions in connection with Belesimo’s CDMC

electronic devices were done without the authorization or knowledge of CDMC.

         115.    Upon information and belief, the above-described actions in connection with

Belesimo’s CDMC electronic devices were done with the intention to cover-up, to further an

unlawful scheme and to destroy evidence of Belesimo’s unlawful activities while he was still the

Executive Vice President of CDMC.

         116.    Defendants knowingly, willfully and with an intent to defraud accessed and/or

induced Belesimo to access on their behalf, CDMC’s computers without authorization and/or in

excess of authorization in order to and did, in fact, obtain valuable Trade Secret information

from CDMC’s computers that, upon information and belief, Defendants have used and will

continue to use to obtain something of value.

         117.    Defendants’ conduct has caused a loss to CDMC during a one-year period far in

excess of $5,000.

         118.    CDMC has been damaged by Defendants’ actions, including being forced to

expend substantial resources to investigate the unauthorized access and abuse of its computer

network and electronic devices. CDMC seeks compensatory and other equitable relief under 18

U.S.C. § 1030, et seq. in an amount to be determined at trial.




                                                26
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 27 of 29




                                      COUNT VII
     (M.G.L. Ch. 93A – Unfair and Deceptive Trade Practices, Against Both Defendants)

         119.    CDMC incorporates by reference paragraphs 1 through 118 of this complaint, as

if fully set forth herein.

         120.    At all times relevant hereto, CDMC and Defendants have been engaged in trade

or commerce within the meaning of M.G.L. ch. 93A, § 1, et seq. The relevant events herein have

occurred primarily and substantially in the Commonwealth of Massachusetts.

         121.    Defendants have willfully and knowingly violated, in whole or in part, the

provisions of M.G.L. ch. 93A, § 2 that declares unlawful unfair methods of competition and

unfair or deceptive acts or practices in the conduct of any trade or commerce.

         122.    Defendants actions as described more fully above including, but not limited to

Belesimo’s conduct and Callan’s either participation in or inducement of Belesimo’s unlawful

conduct, all as described m o r e f u l l y above, including without limitation: (i) misappropriation

of CDMC’s Trade Secrets; (ii) Belesimo’s unauthorized and surreptitious copying, transferring

and then deleting of the computer data and files contained on CDMC electronic devices and

CDMC’s computer network; and (iii) damage to CDMC’s relationship with IHC and all while

Belesimo was still employed as an officer of CDMC constitute unfair and deceptive acts and

practices in the conduct of trade or commerce in violation of M.G.L. ch. 93A, § 2, and are

actionable under M.G.L. ch. 93A, § 11.

         123.    As a direct and proximate result of such unfair and deceptive acts and practices,

CDMC has suffered and continues to suffer damages in an amount to be determined at trial.

CDMC is further entitled to multiple, including up to treble, damages and reasonable attorneys’

fees in an amount to be determined at trial.




                                                 27
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 28 of 29




                                    REQUESTS FOR RELIEF

         WHEREFORE, CDMC requests the following relief:

         1.      Judgment for CDMC on all counts of this complaint;

         2.      CDMC have and recover judgments against Defendants, jointly and severally, for

all compensatory damage plus interest as permitted by law including but not limited to for the

substantial damage to, diminishment of and theft of CDMC’s prior enterprise value of

approximately one hundred and seventy million dollars ($170,000,000);

         3.      Multiple damages and attorney’s fees for willful trade secret misappropriation

against all Defendants pursuant to the Defend Trade Secrets Act 18 U.S.C. § 1836, et seq.;

         4.      Multiple damages and attorney’s fees against all Defendants pursuant to Chapter

93, § 42;

         5.      Multiple damages and attorney’s fees against all Defendants pursuant to Chapter

93A, § 1, et seq.;

         6.      CDMC have and recover judgment against Defendants for punitive damages in an

amount to be determined at trial, plus interest as permitted by law;

         7.      Belesimo be ordered to return to CDMC any and all compensation, of any kind,

that Belesimo received from CDMC since the date of his breaches of his fiduciary duties of

loyalty to CDMC;

         8.      CDMC be awarded preliminary and permeant injunctive relief prohibiting

Defendants from using, retaining or accessing CDMC’s Trade Secrets;

         9.      That Defendants be ordered to permit a computer forensics firm engaged by and

directed by CDMC, but at Defendants’ cost, to copy and search Defendants’ computers,




                                                 28
13706122.1
             Case 1:21-cv-11398-DJC Document 1 Filed 08/25/21 Page 29 of 29




networks and all other electronic devices for any of CDMC’s Trade Secrets and that CDMC’s

Trade Secrets be entirely deleted from their computers, networks and all other electronic devices;

         10.     The costs of this action including an award of attorneys’ fees as permitted by law

to be taxes against Defendants, jointly and severally; and

         11.     CDMC have and recover such further and additional relief as the Court deems just

and proper.


             PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE



                                               Respectfully submitted,

                                               CASHMAN DREDGING AND
                                               MARINE CONTRACTING, CO., LLC,

                                               By its counsel,


                                               /s/ Jeffrey E. Francis
                                               Jeffrey E. Francis (BBO No. 639944)
                                               jfrancis@pierceatwood.com
                                               Melanie A. Conroy (BBO No. 568830)
                                               mconroy@pierceatwood.com
                                               PIERCE ATWOOD LLP
                                               100 Summer Street
                                               Boston, Massachusetts 02110
                                               Phone: (617) 488-8136
Dated: August 25, 2021




                                                 29
13706122.1
